Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 19, 2019

The Court of Appeals hereby passes the following order:

A19D0419. JOSEPH FRANK JORDAN v. THE STATE.

      In January 2018, Joseph Frank Jordan entered a negotiated guilty plea to
homicide by vehicle in the first degree and two felony counts of serious injury by
vehicle, and he was sentenced on February 15, 2018. Jordan subsequently filed a
motion to withdraw his guilty plea. It appears that the trial court orally denied the
motion, and Jordan filed a pro se notice of appeal from that pronouncement on
January 24, 2019. Thereafter, Jordan filed additional pro se notices of appeal,
including two filed after the trial court entered its written order denying Jordan’s
motion to withdraw his plea. On March 7, 2019, the trial court entered an order
indicating that all notices of appeal filed after Jordan’s January 24, 2019 notice would
be treated as legal nullities and ordering the Clerk to prepare the record for appeal.
The record was ultimately sent to this Court, and Jordan’s appeal was docketed as
A19A1831 on April 9, 2019. In the meantime, Jordan filed an application for
discretionary appeal from the trial court’s March 7, 2019 order, asserting the trial
court erred in ruling his notices of appeal legal nullities.
      As an initial matter, it is not clear why Jordan has filed an application, as no
section of OCGA § 5-6-35, the discretionary appeal statute, applies. Jordan seeks
review of the order deeming his notices of appeal legal nullities. The case is no longer
pending below, and the underlying subject matter of the notices of appeal is the denial
of Jordan’s motion to withdraw his guilty plea. Thus, it appears that the trial court’s
March 7, 2019 order is directly appealable. See OCGA § 5-6-34 (a) (1); Smith v.
State, 283 Ga. 376, 376-377 (659 SE2d 380) (2008) (orders resolving timely and out-
of-time motions to withdraw guilty pleas have been treated by our Supreme Court as
directly appealable).
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Jordan shall have ten days from the date
of this order to file his notice of appeal with the trial court. If he has already filed a
notice of appeal in the trial court, he need not file an additional notice. The clerk of
the trial court is DIRECTED to include a copy of this order in the records transmitted
to the Court of Appeals.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/19/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.